FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARK J. ABRAMS,                           
                Plaintiff-Appellant,
                v.
CITY OF RANCHO PALOS VERDES, a
Municipality; CITY OF RANCHO
PALOS VERDES CITY COUNCIL,
             Defendants-Appellees,              No. 02-55681
               and                               D.C. No.
                                              CV-00-09071-SVW
FRANK LYON; JON CARTWRIGHT;
THOMAS LONG; CRAIG MUELLER;                       ORDER
THEODORE PAULSON; DONALD
VANNORSDALL; JOHN MCTAGGART;
DOUGLAS W. STERN; LEE BYRD;
BARBARA FERRARO; MARILYN LYON;
and LARRY CLARK,
                        Defendants.
                                          
     On Remand from the United States Supreme Court

                        Filed May 5, 2005

        Before: Alex Kozinski and Thomas G. Nelson,
         Circuit Judges, and Jane A. Restani,* Judge.




   *The Honorable Jane A. Restani, Chief Judge, United States Court of
International Trade, sitting by designation.

                                4863
4864          ABRAMS v. RANCHO PALOS VERDES
                         ORDER

  The judgment of this court, Abrams v. City of Rancho Palos
Verdes, 354 F.3d 1094 (9th Cir. 2004), was reversed and the
case remanded for further proceedings consistent with the
decision of the Supreme Court of the United States. ___ U.S.
___, 125 S. Ct. 1453 (2005).

  The judgment of the district court is AFFIRMED. Costs to
Appellees.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.